



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







DATED THIS 23rd DAY OF JULY 2010








PLANTRONICS COMMUNICATIONS TECHNOLOGY (SUZHOU) CO LTD




AND




SCANFIL (SUZHOU) CO LTD






CONTRACT FOR THE TRANSFER OF
FACTORY BUILDING AND THE LAND-USE-RIGHT



 
 

--------------------------------------------------------------------------------

 

THIS CONTRACT is made on July 23, 2010


BETWEEN


The Transferor:
Plantronics Communication Technology (Suzhou) Co., Ltd.
 
(“Party A”)
   
Place of Registration:
No. 9 Plantronics Road
 
North Loufeng, Suzhou Industry Park, 215122
 
Suzhou, Jiangsu Province,
 
People’s Republic of China



Legal Representative:
Name:
Susan Hansen
 
Position:
General Manager



AND




The Transferee:
Scanfil (Suzhou) Co., Ltd. (“Party B”)
   
P1ace of Registration:
158, Hongye Road, Jigai Sub-Park, Loufeng, Suzhou Industrial
 
Park, Suzhou, Jiangsu Province,
 
People’s Republic of China



Legal Representative:
Name:
Harri Takanen
 
Position:
Chairman of Board





RECITALS：


A)
Party A agrees to transfer and Party B accepts to take the transfer of the right
to use the land parcel No. 21035 located at the North Loufeng, Suzhou Industrial
Park, as set out in the Annex 1 hereto (“Land Parcel”);



B)
Party A agrees to transfer and Party B accepts to take the transfer of the
factory building together with the structures and installations (“Building”)
constructed on the Land Parcel, as set out in the Annex 2 hereto, as well as the
installations, equipment and office furniture set out in Annex 3 (“Equipment &
Furniture”);



THEREFORE, both parties hereto have agreed upon the following terms and
conditions:




CHAPTER l
LAND PARCEL, BUILDING, FACILITY AND EQUIPMENT BRIEFING



Article 1
As confirmed in the certificates issued by the land and real estate registration
authorities of SUZHOU INDUSTRIAL PARK, the Land Parcel is for industrial use,
and the ending date of the right to use the Land Parcel is May 29, 2055. The
total acreage thereof is 61,334.68 square meters. The total space area of the
Building constructed on the Land Parcel is 21,386.84 square meters.



Article 2
Party A and Party B agree to transfer the Building and the right to use the Land
Parcel in accordance with this Contract.  For the avoidance of doubt, the
ownership of the land use rights assigned hereunder vests in the People’s
Republic of China.  Subject to Article 20, 21 and 22, the ownership of
underground resources, hidden treasures and the urban infrastructure does not
belong to Party A and therefore is not transferred by Party A to Party B
hereunder.



Article 3
The Equipment and Furniture meanwhile transferred by Party A to Party B are
listed in Annex 3 hereto.  Party A shall obtain Party B’s prior written consent
if it intends to move out any item listed in Annex 3 hereto.



 
- 2 - 

--------------------------------------------------------------------------------

 


CHAPTER 2
REPRESENTATIONS AND WARRANTIES



Article 4
Party A hereby represents and warrants to Party B as follows:



 
4.1
Party A is a wholly-owned foreign enterprise duly organized, validly existing as
a legal person under the 1aws of the People’s Republic of China;



 
4.2
Party A has full legal right, power and authority to execute this Contract and
to observe and perform its obligations hereunder;



 
4.3
Party A has taken all appropriate and necessary corporate action to authorize
the execution of this Contract and to authorize the performance and observance
of the terms and conditions hereunder;



 
4.4
Party A owes no pending liability to any third party in connection with the Land
Parcel, the Building, and the Equipment and Furniture to be transferred to Party
B;



 
4.5
To the time when Party B obtains the title documents of the Land Parcel and
Building according to this Contract, Such Land Parcel, Building, and the
Equipment and Furniture transferred to Party B will be free of any mortgage, or
other encumbrance;



 
4.6
The land use conditions with respect to the Land Parcel are all contained in the
Contract for Assigning the Right to Use State-Owned Land, contract ref. Su Gong
Yuan Rang (2005) No. 259 between Party A and Suzhou Industrial Park State-Owned
Land and Building Bureau (“SIP Land and Building Bureau”).  Other than the
foregoing contract, Party A is not subject to any land use conditions, nor
occurs any violation of the foregoing contract;



 
4.7
To the best knowledge of Party A and after due inquires, the Building, the
facilities and equipment are constructed，installed and owned in a lawful manner,
the operation thereof are in normal order without any significant
defect.  Significant defect herein means any of the following: (i) not in
compliance with applicable national standards and industrial standards of China;
(ii) not working normally according to relevant designs, specifications, or
technical parameters; (iii) for facilities and equipment that Party A does not
hand over relevant designs, specifications, or technical parameters,  if such
facilities and equipment do not have the function that similar facilities and
equipment generally have, it is regarded as significant defect.  Should a
significant defect attributable to the Contractor referenced in Article 4.8
herein occurs, Party B shall follow Article 4.8 herein.



 
4.8
Party A shall assign to Party B all of its rights and interests that it is
entitled to assign in relation to quality warranties of the Buildings under the
Design and Construction Management Contract entered into by Party A and Bechtel
China, Inc. (“Contractor”) on 30 June 2004 (“D&C Contract”) with effect from the
Delivery Date.  For the avoidance of doubt, Party A is not providing a guarantee
with respect to the Contractor’s statutory construction quality warranties under
PRC law and Party B agrees that it shall only make claims for such statutory
construction quality warranties against the Contractor and not Party A.



 
4.9
The actual status of the Land Parcel and the Building is fully in compliance
with the information contained in the title certificates.  Party A’s use of the
Land Parcel, the Building, the facilities and equipment does not in any respect
breaking applicable laws including without limitation the environmental
protection rules, nor occurs any existing or potential pending governmental
investigation, sanctions or third party claims;



 
4.10
Party A agrees to fully indemnify for and keep Party B harmless from any loss,
costs or expenditures of Party B as result of any failure of Party A to perform
the representations, warranties, and other obligations contained herein.

 
The representations and warranties provided by Party A herein shall survive the
term of this Contract.


Article 5
Party B hereby represents warrants and undertakes to Party A as follows:



 
5.1
Party B is an enterprise duly organized, validly existing as a legal person
under the laws of the People’s Republic of China;



 
5.2
Party B has full legal right, power and authority to execute this Contract and
to observe and perform its obligations hereunder; and

 
5.3
Party B has taken all appropriate and necessary corporate action to authorize
the execution of this Contract and to authorize the performance and observance
of the terms and conditions hereof.



The representations and warranties provided by Party B herein shall survive the
term of this Contract.


 
- 3 - 

--------------------------------------------------------------------------------

 
Article 6
Party B’s Additional Obligations



 
6.1
Party B shall be responsible for carrying out the procedures for registration of
the change of the registered owner of the land use right certificate of the Land
Parcel contemplated under Chapter 4 below.



 
6.2
Boundary markers have been placed on the boundary line of the Land Parcel under
the direction of the SIP Land and Building Bureau.  Party B shall take effective
steps to protect the said boundary markers from being moved or damaged.  If a
boundary marker is moved or damaged after the handover of the Land Parcel,
Building and the Equipment and Furniture contemplated under Chapter 4, Party B
shall immediately report the same in writing to the SIP Land and Building Bureau
and apply for redetermination of the boundary line and replacement of the
marker, and all expenses arising therefrom shall be borne by Party B.



 
6.3
After the completion of the handover of Land Parcel, Building and the Equipment
and Furniture under Chapter 4, Party B must use the Land Parcel for the purpose
specified in this Contract.  If Party B needs to change the purpose of the land
or the land use conditions during the land use term of the Land Parcel, it must
obtain the consent of the SIP Land and Building Bureau.  The land use rights
grant fee and the land use term shall be adjusted in accordance with the purpose
and state of the Land Parcel following the change, and a new land use rights
grant contract shall be signed.



 
6.4
SIP Land and Building Bureau retains the rezoning rights in respect of the Land
Parcel.  If the Building is rebuilt during the land use term or if an extension
of the land use term is applied for upon expiration, the zoning requirements
prevailing at that time must be complied with.  If the urban plan needs to be
revised due to urban infrastructure requirements and such revision affects the
Building and gives rise to other economic loss, compensation shall be provided
in accordance with the urban demolition and relocation regulations of the Suzhou
Industrial Park Administrative Committee.



 
6.5
After the completion of the change of the registered owner on the land use right
certificate of the Land Parcel and registered owner on the ownership certificate
of the Building under Chapter 4 below, Party B may assign, lease or mortgage the
use rights to the Land Parcel in accordance with applicable PRC law.  If it does
so, the parties to the agreement for assignment, lease or mortgage must carry
out land registration procedures with the SIP Land and Building Bureau;

 
 
6.6
If Party B needs to extend the land use term of the Land Parcel beyond its
expiration, it must apply for an extension to the SIP Land and Building Bureau
one year prior to expiration of the term.  After the land grant fee has been
re-determined, a grant contract covering the period of the extension shall be
signed and registration procedures shall be carried out.  If Party B does not
apply for an extension within the stipulated period aforementioned, the Suzhou
Industrial Park Administrative Committee will recover the Land Parcel without
compensation and acquire all the buildings and other attachments within the
boundaries of the Land Parcel then, and Party B shall carry out the procedures
for deregistration of the land use certificate with the SIP Land and Building
Bureau;



 
6.7
With respect to the Land Parcel, the state and the government have judicial and
administrative jurisdiction as specified in the law, such other powers to be
exercised by the state as specified in the laws of the People’s Republic of
China, and such rights and interests as are necessary in the public
interest.  Party B’s development and use of, and business activities in respect
of, the Land Parcel shall comply with the laws and statutes of the People’s
Republic of China and the relevant provincial and municipal regulations, and may
not be detrimental to the public interest.  The land use, building management,
urban infrastructure, fire safety, environmental protection, landscaping, etc.
relating to the Land Parcel must comply with the relevant regulations of the
Suzhou Industrial Park Administrative Committee, and the activities in those
respects must satisfy the requirements of the relevant functional agencies;



 
6.8
During the period of Party B’s use of the Land Parcel, the SIP Land and Building
Bureau shall have the right to supervise and inspect the use of land within the
boundaries of the Land Parcel, and Party B may not refuse or obstruct such
supervision and inspections.  If Party B uses the Land Parcel beyond its
boundaries or uses the Land Parcel in a manner not in accordance with the
stipulated requirements by law, SIP Land and Building Bureau will treat such use
as illegal use of land; and



 
6.9
The payable property tax and land utilization tax for the use of Land Parcel and
Building in 2010 is RMB1,416,356.35 in the aggregate.  Party A shall pay in July
2010 such taxes to the SIP Land and Building Bureau for the entire year of 2010
and Party B shall reimburse to Party A on the Delivery Date (as defined below)
the payable taxes for the period from the Delivery Date to the end of 2010.





CHAPTER 3      PURCHASE PRICE AND PAYMENT


Article 7
PURCHASE PRICE.  Party A and Party B agree that the purchase price for the right
to use the Land Parcel, the Building, and the Equipment & Furniture as set out
in the Annex 3 shall be RMB Sixty-five million (RMB65,000,000) (the “Purchase
Price”).  The purchase price covers:



 
(1)
the price for purchase of the land use rights to the Land Parcel and ownership
of the Building: RMB Sixty-three million (RMB63,000,000); and



 
(2)
the price for purchase of the Equipment & Furniture: RMB Two million
(RMB2,000,000).



 
If the Contract becomes unable to perform or relevant governmental authorities
do not approve Party B to take transfer of the Land Parcel and the Building,
provided such circumstance is not attributed to Party B, then Party A shall
fully refund the payment including any deposit received from Party B.



Article 8
PAYMENT SCHEDULE.  Party A and Party B agree that Party B shall pay the Purchase
Price to Party A by installments as follows:



 
i)
Upon the execution day of this Contract, a sum equivalent to 1% of the Purchase
Price, i.e. RMB650,000 shall be paid as Deposit;



 
ii)
Upon the issuance date of the land use right certificate indicating Party B as
new land use right owner of the Land Parcel or the property ownership
certificate indicating Party B as the new property owner of the Building
(whichever date is later), and after Party B is provided with the lawful invoice
for the total price hereof, a sum equivalent to 89% of the Purchase Price, i.e.,
RMB57,850,000 shall be paid to Party A; and



 
iii)
Upon the Delivery Date, a sum equivalent to 10% of the Purchase Price, i.e.,
RMB6,500,000 shall be paid to Party A.



Article 9
PAYMENT ACCOUNT.  The installments referred to in Article 8 shall be paid to the
following account of Party A:




 
Bank:
Bank of China, 8 SuHua Road, Suzhou, China,
 
Swift Code:
BKCHCNBJ95B
 
Beneficiary:
Plantronics Communications Technology (Suzhou) Co. Ltd.
 
Renminbi Account No.
31956908091001

 
 
The Purchase Price and any sum payable under this Contract shall be paid in RMB.



 
- 4 - 

--------------------------------------------------------------------------------

 
 
Article 10
If Party B delays in paying any of the installments above, penalty on any
delayed installment(s) shall be calculated from the day after the due date of
such installment and shall continue to be payable by Party B until such time as
the delayed installment is paid.



Article 11
The penalty payable shall be calculated from day to day at the daily rate of
0.05%.



Article 12
Prior to the relevant government authorities grant to Party B the land use right
certificate and the building ownership certificate, if Party B delays the
payment of any installment(s) for sixty (60) days after the due date of such
installment (including Saturdays, Sundays and Public Holidays), Party A shall be
entitled to:



 
(i)
unilaterally terminate this Contract by giving notice in writing to Party B;



 
(ii)
charge from Party B 4% of the Purchase Price as a lump sum compensation, or
charge all penalties calculated in accordance with Article 11; and



 
(iii)
if the direct losses of Party A resulting from the breach of Party B are in
excess of the foregoing compensation or penalties, Party A shall be entitled to
claim against Party B.





CHAPTER 4      REGISTRATION CHANGE AND HAND OVER


Article 13
Within three (3) working days after the issuance date of the land use right
certificate indicating Party B as new land use right owner of the Land Parcel or
the property ownership certificate indicating Party B as the new property owner
of the Building (whichever date is later) (such date within three (3) working
days after the said issuance date is referred to herein as the “Delivery Date”),
Party A shall deliver possession of the Land Parcel, the Building and the
Equipment & Furniture to Party B.  With effect from the Delivery Date, all
charges relating to the maintenance and use of the Building and the Equipment &
Furniture shall be borne by Party B.  Such charges include, but are not limited
to, all items of Table 1 below:



Table 1:
No.
Service
Annual charge
Estimated monthly charge
Method of payment
Remarks
1
Cleaning service
104,400.00
8,700.00
Monthly
Total of 4 persons
2
Plant area security
375,600.00
31,300.00
Monthly
Total of 17 persons
3
Maintenance of door access and monitoring systems
60,000.00
5,000.00
Quarterly
 
4
Maintenance of fire safety system
100,000.00
8,333.33
Quarterly
 
5
Removal of non-production garbage
9.600.00
800.00
Monthly
 
6
Chemical water treatment system for central air-conditioning
56,238.00
4,686.50
Quarterly
 
7
Plant area gardening
108,000.00
9,000.00
Quarterly
 
8
Lift maintenance
10,176.00
848.00
Quarterly
 
9
Refrigerator maintenance
40,000.00
3,333.33
Quarterly
 
10
Air compressor maintenance
38,000.00
3,166.67
Annually
 
11
Tap water supply
48,600.00
4,050.00
Monthly
Basic charge: 4050/month; 1500 m3
12
Electricity supply
1,200,000.00
100,000.00
Monthly
Basic electricity charge: 44800/
month; the amount added depends on the volume consumed
13
Natural gas supply
216,000.00
36,000.00
Monthly
Basic charge: 36000/month; 12500 m3; can be suspended for whole months; operated
6 months a year.
   
2,366,614.00
215,217.83
   

 
To avoid doubt, it is acknowledged that Party A’s suppliers providing the
services set out in Table 1 may be the candidates when Party B selects
suppliers.  However, Party B shall have no obligation to take transfer of any
contracts between Party A and such suppliers, nor shall Party B directly be
bound to any contracts between Party A and such supplier.


Article 14
Article 13 notwithstanding, the Parties agree that Party A may use the office
area, laboratory, warehouse and parking spaces currently used by it (i.e. the
areas listed in Table 2), without paying any charges except for the charges to
be paid by Party A according to Article 22 herein, for a period of 90 days from
the Delivery Date (“Rent-Free Period”).


 
- 5 - 

--------------------------------------------------------------------------------

 
 
Table 2:

   
Area (m2)
Remarks
Administration building
1st floor
1,971.18
Building 3 on building ownership certificate
 
3rd floor
1,724.00
Building 3 on building ownership certificate
Research and development laboratory
 
400.00
Building 3 on building ownership certificate
Warehouse
 
511.31
Building 4 on building ownership certificate
Laboratory
 
Approx. 50
Building 4 on building ownership certificate
Parking spaces
 
27 parking spaces
East side of building 3 on building ownership certificate





Article 15
If Party A has not found suitable premises and moved out by the expiration of
the Rent-Free Period, it may lease and use the office area, laboratory,
warehouse and parking spaces currently used by it (i.e. the areas listed in
Table 2) for a monthly rent of RMB forty (40) per square meter.  The lease
period may not exceed 5 months (counted from the expiration date of the
Rent-Free Period).  The said rent covers all charges payable by Party A during
the lease term, including but not limited to the rent for the premises and the
charges mentioned in Table 1 payable by Party A on the basis of the area of the
premises leased, except for the charges to be paid by Party A according to
Article 22 herein.  If Party A wishes to continue leasing such premises, the
Parties shall separately negotiate and determine the terms of such lease
according to the then prevailing market practice.

 
Article 16
Party A shall assist Party B in:



 
(i)
its submission for notarization and government review (if any) of this Contract;



 
(ii)
its procurement of the land use right certificate of the Land Parcel and the
Ownership Certificate of the Building; and



 
(iii)
other registration change formalities in connection with the use of the other
properties transferred hereunder.



Article 17
The parties shall respectively bear their liability of the relevant taxes and
government charges resulting from the transfer hereof according to applicable
laws and local policies.  Both parties agree to share evenly the notarization
fee, valuation fee, government designated survey fee (if any) as necessary for
the transfer.  Each party shall pay for its consultants used for the transfer
hereunder.

 

 
However, if any taxes and fees according to relevant laws and regulations are
Party A’s responsibility before the Land Parcel, the Building, and the property
transferred is handed over to Party B, Party A shall bear such taxes and fees.

 
Article 18
Party A and Party B hereby acknowledge and agree that upon the issue of the
title certificates, the rights, interests and obligations in the Building and
the Land Parcel shall be transferred to and borne by Party B.



Article 19
Within 3 working days prior to handing over the Land Parcel, the Building,
facilities and equipment, Party A shall hand over to Party B the technical
information, specifications, operation instruction manuals of the Land Parcel,
the Building, facilities and equipment.





CHAPTER 5
INFRASTRUCTURE AND UTILITIES



Article 20
Party A has caused the relevant supplier construct or install the following
“Public Basic Infrastructure"):



 
(1)
the electric power supply cable to the electricity switching station designated
by the Power Bureau, from which Party A has at its own cost and expense 1ay the
connection cables to the sub-station for the supply of electricity to the Land
Parcel;



 
(2)
the sewer pipe and water pipe with designated points along the pipes, from which
Party A has at its own cost and expense constructed or installed  connection
pipes to the boundary of the Land Parcel; and



 
(3)
the town gas pipe with designated points along the pipes, from which Party B has
at its own cost and expenses constructed or installed connection pipes to the
Land Parcel.



Article 21
Party A has paid the turning on fees, engineering fees, connection fees,
enhanced capacity fees and all such other fees payable to relevant authorities
for the supply of all such electricity, water and sewer to the Land Parcel and
the Building.  If Party B requests for additional supply of electricity, water
and other utility supplies to the Land Parcel and the Building, Party B shall
pay for all fees, including but not limited to turning on fees, engineering
fees, connection fees, enhanced capacity fees and all such other fees payable to
relevant authorities for the supply of all such electricity, water and other
utility supplies to the Land Parcel and the Building.



 
- 6 - 

--------------------------------------------------------------------------------

 
Article 22
The charges of water, power, town gas and other utilities to the Delivery
Date  shall be borne by Party A.  If Party B is caused to pay for any of such
charges, Party B shall be entitled to offset such charges from the Purchase
Price payable to Party A, provided that Party B shall provide the relevant
payment proof to Party A.  After the Delivery Date, Party A shall pay the
charges of water, power, town gas and other utilities for the space leased to
Party A.  Where the lease space has independent measuring meters, Party A shall
pay according to the figures read by such measuring meters.  In absence of
independent measuring meters, both parties shall negotiate for the portion to be
paid by Party A.  The proportion for Party A to pay such charges shall not be
less than the percentage of the square meters leased to Party A against the
total square meters registered on the building ownership certificate.

 
 
CHAPTER 6
FORCE MAJEURE



Article 23
No Party shall be liable for any loss or damage caused by delay in the
performance or non-performance of any of its obligations under this Contract
when the same is occasioned by an “Event of Force Majeure”, that is to say any
circumstances whatsoever beyond the reasonable control of the affected Party
which directly or indirectly prevent or impede the due performance of this
Contract, including but not to be limited to the following matters:



 
(a)
war or hostilities; and/or



 
(b)
earthquake, flood, typhoon, fire or other natural physical disaster.



Article 24
A certificate or confirmation issued by relevant administrative department
of  Suzhou Municipal Government or non-governmental authoritative organization
in the PRC shall be accepted by the Parties as final and conclusive proof that
the said Event of Force Majeure has occurred.



Article 25
Should any such Event of Force Majeure occur the affected Party shall notify the
other Party in writing within fifteen (15) days and shall use its reasonable
endeavors to resume prompt performance as soon as such Event of Force Majeure
shall have ceased, and the time for any such Party’s performance shall be
extended for a period equal to the time lost by reason of the delay which shall
be remedied with all due dispatch in the circumstances.  A Party shall not
be  considered to be in breach of an obligation under this Contract if prevented
from performing such obligation due to an Event of Force Majeure.

 
 
CHAPTER 7
NOTICE



Article 26
Notice to Party A and Party B shall be issued to their respective addresses or
facsimile numbers as follows:



Party A:


To:
Plantronics Communication Technology (Suzhou) Co., Ltd.
Recipient:
Susan Hansen
   
Address
No. 9, Plantronics Road
 
North Loufeng, Suzhou Industrial Park, 215122
 
Suzhou, Jiangsu Province, PRC
 
Postal Code
   
Facsimile Number:
86.512.8188.2111





Party B:


To:
Scanfil (Suzhou) Co., Ltd.
Recipient:
Sami Poutanen
   
Address:
158, Hongye Road, Jigai Sub-Park, Loufeng, Suzhou
 
Industrial Park, Suzhou, Jiangsu Province, PRC
 
Postal Code
   
Facsimile Number:
86-512-67168857

 
 
Article 27
If Party A or Party B wishes to change the above-mentioned correspondence
address or facsimile number, it shall inform the other party of the new
correspondence address or facsimile number fifteen (15) days before such change.



Article 28
If the notice is sent out by facsimile, it shall deemed to be received on the
date of transmission; if the notice is sent out by hand, it shall be deemed to
be received on the date of delivery to the address stipulated; if the notice is
sent out by registered post, it shall be deemed to be received on the fifth
(5th) day after the date of posting.  In each case, if the notice is received on
a Saturday, Sunday or public Holiday, it shall be deemed to have been received
on the next following working day.

 
 
- 7 - 

--------------------------------------------------------------------------------

 


CHAPTER 8
APPLICABLE LAW AND DISPUTE RESOLUTION



Article 29
The execution, validity, interpretation and performance of This Contract and the
resolution of any dispute arising from or in relation to this Contract shall be
governed by the laws of PRC.



Article 30
Any question, dispute or difference between Party A and Party B arising from the
execution, performance or otherwise in connection with the Contract shall first
be resolved through amicable negotiation and friendly consultation between Party
A and Party B.  If no resolution is reached within ninety (90) days of the
notice by any Party requesting for resolution through negotiation and
consultation, the question, dispute or difference shall be submitted to the
court having jurisdiction thereof over the venue of the Building for resolution
by litigation.





CHAPTER 9
VALIDITY OF CONTRACT AND OTHER MATTERS



Article 31
The Contract shall come into effect after signing by Party A and Party B and
being notarized.



Article 32
This Contract is written in the Chinese and English languages and both 1anguages
shall have equal validity.  If there is any conflict or inconsistency between
the Chinese version and the English version, the Chinese shall be the governing
and prevailing version.  Party A and Party B shall, as required by the competent
authorities of SIP, submit the Chinese text for registration.  There shall be
six originals of the Chinese version and six originals of the English
version.  Party A and Party B shall retain one original of both the English and
Chinese version of this Contract, the remaining shall be used for registration
and other formality purpose.



Article 33
The headings in this Contract are for convenient reference only and shall not be
used to construe or interpret this Contract.



Article 34
In the event that any provision of this Contract is deemed invalid, unlawful or
unenforceable under any applicable 1aw, the validity, 1egality or enforceability
of the remaining provisions of this Contract shall not be affected or impaired
but this Contract shall be construed as if such invalid, unlawful or
unenforceable provision had never been contained in this Contract.



Article 35
Party A and Party B hereby represent and warrant that each of them shall carry
out their respective obligations under this Contract from the date on which this
Contract comes into effect until the full performance thereof.



Article 36
Party A and Party B agree that upon the occurrence of any of the following
events which directly or indirectly impedes the due performance of this
Contract, namely:



 
(a)
riot of civil commotion;

 
 
(b)
strike of lockout or any other industrial action by workers;



 
(c)
damage to or destruction of the Building or the Land Parcel and/or the Public
Basic infrastructure or any part thereof, caused by a third party; and/or

 

 
The respective obligations of the Parties under this Contract shall be suspended
during the continuance of any of the aforesaid events and neither Party shall
claim from the other Party any damages, compensation or for loss of any kind
whatsoever arising from or attributable whether directly or indirectly to the
occurrence of any of the aforesaid events.  Provided the Parties shall negotiate
in good faith as to their rights and obligations inter se under this Contract,
if any of the aforesaid events shall continue beyond a period of three (3)
months.



 
Article 37
Unless otherwise expressly stated in writing between Party A and Party B, this
Contract constitute the entire rights and obligations between Party A and Party
B and shall supersede any prior expression of intent, understanding, discussion,
representation, warranty, or promise (whether express or implied, oral or
written) made by one Party or its agent to the other Party or its agent with
respect to this transaction.

 
 
- 8 - 

--------------------------------------------------------------------------------

 
 
Annexes:


1.           Land Use Right Certificate


2.           Building Ownership Certificate


3.           Equipment & Furniture List


4.           Handover






IN WITNESS WHEREOF the legal/authorized representatives of Party A and Party B
have executed this Contract on the date first above written.









SIGNED by
/s/  Rosanne Jing

The authorized representative of




for and on behalf of
Plantronics Communication Technology (Suzhou) Co., Ltd.



in the presence of:
 







SIGNED by
/s/ Sami Poutanen

The authorized representative of




for and on behalf of
Scanfil (Suzhou) Co., Ltd.


in the presence of:




 
 
 

 
  - 9 -

--------------------------------------------------------------------------------

 

ANNEX 1
LAND USE RIGHT CERTIFICATE OF THE LAND PARCEL









 
  - 10 -

--------------------------------------------------------------------------------

 

ANNEX 2
OWNERSHIP CERTIFICATE OF THE BUILDING
 
 
 
 

 
 
  - 11 -

--------------------------------------------------------------------------------

 

ANNEX 3
EQUIPMENT AND FURNITURE LIST

 
1.  LIST OF EQUIPMENT AND FACILITIES TO BE DELIVERED TO PARTY B

 
Items
Description
Description in Chinese
QTY
IT
IT  cable construction
IT网络布线
1
CDA system 压缩空气系统
Air Compressors
空气压缩机
2
 
dryer
干燥机
2
 
Tank
储气罐
2
Security 安防系统
CCTV System
CCTV系统监控
1
 
door access System
门禁系统
1
 
perimeter alarm system
周界红外线报警系统
1
Fire prevention system消防
Fire Alarm System
消防报警系统
1
 
Fire Diesel and Electrical Driven Pumps
消防柴油泵，电泵
9
 
Public Address System
公共广播系统
 
Central air conditioning system中央空调
Hot Water Boiler
热水锅炉
2
 
Volume Type Heat Exchanger
容积式热交换器
1
 
hot water pump
热水循环泵
3
 
Chiller
冷冻机
3
 
Centrifugal chilled water Pumps
冷冻水循环泵
4
 
Centrifugal cooling water Pumps
冷却水循环泵
4
 
Cooling Tower
冷却塔
5
 
DDC Control System
空调控制系统
1
 
AHU and FCU
空调箱和风机盘管
17/166
 
Fans and Heat Recovery Unit
热回收空调箱
3
 
Chemical Treatment System
化学(药品)处理系统
1
 
fresh air roll
新风卷轴过滤装置
11
 
humidifier
空调箱加湿器
2
 
air cooling chiller
风冷冷水机
1
Electricity system 配电
HV Switchgears &LV Switchgears
高压低压电气柜
1
 
Transformer
1600KVA干式变压器
2
 
Generator
120kw发电机
1
 
Lighting Control System&Lighting Fixtures
照明控制系统和照明器材
1
Fume exhaust 焊烟排风
exhaust equipment
排焊烟设备
3
Vacuum 真空
Vacuum Pump
真空泵
2
Process cooling water system工艺冷却水系统
process cooling water
工艺冷却水系统
1
Drinking water system 饮用水系统
Portable Water System
饮用水
1
 
Elevator
电梯
1
Warehouse
Dock Leveller
码头升降平台
8
 
Kitchen Equipment
厨房设备
1
 
water heater
AO史 密斯燃气热水器
2
 
water heater
阿里斯顿电热水器
2
 
Epoxy floor
环氧地坪
1
Production building
THE NEW LOCKER ROOM
更衣室扩建工程
1



 

 
  - 12 -

--------------------------------------------------------------------------------

 



 



2.  LIST OF OFFICE FURNITURE TO BE DELIVERED TO PARTY B


 
Description
Model No
QTY
UNIT
1 set includes
Location
   
Desk/table 桌子
Cabinet 柜子
Office task chair 大班椅
Staff chair 椅子
Meeting chair 会议椅
Guest chair 会客椅
Sofa沙发
Tea table 茶几
 
OFFICE WORKSTATION经理 办公桌
CASTELLI 3D ,(L-SHAPE, 2100*1800mm)WORKSTATION CASTELLI 3D
18
SET
1
2
1
         
MANAGER OFFICE 经理办公室
STAFF WORKSTATION 员工办公台
PREMISE,72L"*72W"*24D"*24"DSTAFF AREA
215
SET
1
1
 
1
       
STAFF AREA 员工办公区
CONFERENCE ROOM 16 PERSONSTABLE  会议桌
CONFERENCE ROOM 16 PERSONS
1
SET
1
             
R&D CONFERENCE ROOM             DB-2FCONFERENCE ROOM
MEETING ROOM 10 PERSONS  TABLE会议桌
MEETING ROOM 10 PERSONS
3
SET
1
             
R&D MEETING ROOM  DB-,2F\3F MEETING ROOM
MEETING ROOM 10 PERSONS  TABLE会议桌
MEETING ROOM 10 PERSONS
1
SET
1
             
DB-2F  MEETING ROOM
MEETING ROOM 10 PERSONS  TABLE会议桌
MEETING ROOM 10 PERSONS
1
SET
1
             
MB-2FMEETING ROOM
CONFERENCE TABLE会议桌
MEETING ROOM 18 PERSONS
1
SET
1
             
DB- 2F
CONFERENCE ROOM 16 PERSONS TABLE 会议桌
CASTELLI 3D WOOD VENEER TOP, 4100L*1600DMM
1
SET
1
             
DB-3F,CONFERENCE ROOM
MEDICAL TABLE办公桌
MEDICAL
2
SET
1
1
 
1
       
MEDICAL ROOM
TRAINING TABLE培训桌
TABLE FREELINE RECTANGULAR 1400×600MM
20
SET
1
   
2
       
TRAINING ROOM
TABLE 5 PERSONS 小圆桌
MEETING ROOM 3 PERSONS
TABLE CASTELLI 3D FIXED TABLE, DIA: 36"
WOOD VENEER TOP
10
SET
1
             
R&D 1F,,2F 3F,MB-1F,3F
SOFA沙发
SUB-CON 2 SEAT SOFA, 1280W*725D*650H
1
SET
           
2
1
MEDICAL ROOM
CAFETERIA TABLE AND CHAIR餐桌、椅子
CAFETERIA
99
SET
1
   
4
       
DINNER ROOM
DINNER TABLE圆餐桌
CAFETERIA
4
SET
1
   
7
       
DINNER ROOM 2F
MEETING ROOM CHAIR
GUEST CHAIR X99 FABRIC SEAT & MESH BACK
60
SET
       
1
       
GUEST CHAIR
 
39
SET
         
1
     
WAREHOUSE
                       
HEAVY SHELF
 
57
SET
                 
LIGHT SHELF
 
9
SET
                 
TOTAL
 
542
                   



 


 





 
- 13 - 

--------------------------------------------------------------------------------

 

ANNEX 4
HAND OVER
 
 
1.
Delivery



 
1.1
Unless otherwise agreed by the Parties, Party A shall hand over the Land Parcel,
the Building （including the Equipment and Furniture as listed in Annex 3）to
Party B no later than the date (“the Delivery Date”) as set forth in Article 13
of the Contract, failing which, Party B shall have the right to charge penalty
at 0.05% of the total price of the Contract per day for the delay in delivery.
Party A shall not be held responsible for the delay in delivery due to any
failure of Party B to perform any payment as established in the Contract.



 
1.2
Unless otherwise agreed by the Parties, Party A shall move out from the Building
all equipment and articles that are not transferred to Party B hereunder, before
the Delivery Date, and work out and deliver the technical information,
specifications, operation instruction manuals of the Building, the facilities
and equipment, and warranty certificates for Party B to review.



 
1.3
Unless otherwise agreed by the Parties, in the event that Party A fails to hand
over the Building within two months after the Delivery Date, Party B hereto
shall have the right to terminate the Contract upon expiry of the
two-month-period with a written notice.  If the Contract is so terminated, Party
A shall refund the money received under the Contract, together with 5% of the
Purchase Price as agreed in the Contract as compensation to Party B.  If the
direct losses caused thereby to Party B are more than such compensation, Party B
shall be entitled to claim against Party A.



2.
Condition of the Building



 
2.1
Party A shall hand over the Building (including the equipment and facilities
herein specified) to Party B at its current status and conditions.  After Party
B takes possession of the Building, unless otherwise agreed herein, Party A
shall immediately not be liable to Party B for any subsequent defect or damage.



3.
Property Management



 
3.1
Upon delivery of the Building by Party A to Party B, Party A shall be no longer
responsible for any property management service for the Land Parcel and the
Building.  Party B shall make such property management service available by its
own upon taking over the Land Parcel and the Building.



[End of Agreement]






- 14 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------